 

Exhibit 10.9

SEPARATION AND SERVICES AGREEMENT

 

This Separation and Services Agreement (this “Agreement”) is entered into
effective as of January 2, 2018 by and between Entravision Communications
Corporation, a Delaware corporation (the “Company”) and Mario M. Carrera, an
individual (“Contractor”).

 

1.Termination of Employment Relationship; Term. The parties acknowledge that
Contractor’s employment with the Company terminated effective as of January 2,
2019 (the “Employment Termination Date”) and after such date Contractor’s
relationship with the Company will be governed by this Agreement.  From and
after the Employment Termination Date, Contractor will serve as an independent
contractor of the Company until April 2, 2019 (the “Service Termination Date”),
and the term of the Agreement will be the period of time from the Employment
Termination Date through and including the Service Termination Date (the
“Term”).

2.Consideration.  In full consideration, and as a material inducement for
Contractor’s agreement to execute this Agreement, including the releases
provided herein and the Services to be provided by Contractor pursuant to
Section 3, the Company will provide the following consideration:

 

a.Bonus Compensation.  The Company will pay to Contractor a discretionary annual
bonus in respect of his employment services during 2018, with the amount of such
bonus to be determined in the sole discretion of the Company and the Company’s
Compensation Committee of the Board of Directors; any such bonus will be paid by
the Company no later than March 15, 2019 and will be subject to any applicable
tax withholdings.

 

b.RSU vesting.  The Company previously granted equity incentive grants to
Contractor currently consisting of 37,500 unvested restricted stock units
scheduled to vest on December 31, 2019 and December 31, 2020 (the “RSUs”).  As
of the Effective Date, Contractor will be entitled to receive shares of Class A
common stock of the Company resulting from the vesting of the RSUs (which will
be delivered as soon as practicable following execution of this Agreement),
subject to any applicable tax withholdings.  Except as provided in this
subsection, all other outstanding equity incentive grants held by Contractor
shall automatically expire in accordance with their terms.

 

c.Monthly Services Fee.  Beginning on January 3, 2019 through April 2, 2019, the
Company will pay to Contractor an aggregate amount equal to $131,325.00, payable
in monthly installments of $43,775.00 in arrears on the monthly anniversary of
the Employment Termination Date for a period of three months, subject to any
applicable tax withholding and otherwise in accordance with the Company’s
customary payment practices.

 

d.COBRA.  Beginning on the Employment Termination Date through December 31,
2019, the Company will pay the costs and expense of COBRA benefits for which
Contractor is eligible as permitted under each applicable Company benefit plan
and under applicable federal or state law; provided, however, that the Company
will have no further obligation under this subsection in the event that during
the Term Contractor obtains employment with respect to which Contractor is
eligible for such benefits.

 

e.Relocation Expenses.  The Company will reimburse Contractor for Contractor’s
reasonable relocation expenses for transportation of household goods and travel
expenses for Contractor and his immediate family from the Los Angeles
metropolitan area to Colorado, in an amount up to $8,000 and subject to
Contractor submitting applicable backup documentation to the Company.

 

f.Cell phone and Laptop computer.  Contractor will be entitled to retain his
cell phone and laptop computer previously provided by the Company.

 

-1-

--------------------------------------------------------------------------------

 

Contractor will not be entitled to any other consideration of any kind or
nature.  Contractor agrees that the items provided in this Section 2 constitute
reasonable and sufficient consideration for entering into this Agreement,
including the releases contained herein.  

Employee has entered into that certain Entravision Communications Corporation
Employee Covenants Agreement dated as of January 2, 2018 (the “Covenants
Agreement”), and Employee acknowledges and agrees that the Covenants Agreement
will remain in full force and effect in accordance with its terms.

3.Services.  During the Term, the Company may from time to time contact
Contractor, and Contractor will be available to consult with the Company, with
any specific number of hours or specific tasks to be mutually agreed upon by the
Company and Contractor (the “Services”).

4.Intentionally Omitted.

 

5.Releases.  In consideration of the Company’s agreement to provide the
consideration set forth above, Contractor, for himself/herself, his/her past and
present agents, assigns, transferees, heirs, spouses, relatives, executors,
attorneys, administrators, employees, predecessors, affiliates, successors,
insurers, and representatives fully and unconditionally releases the Company and
all of its past and present respective stockholders, directors, officers,
employees, attorneys, transferees, administrators, agents, representatives,
successors, predecessors, insurers, assigns, subsidiaries, parents and
affiliated companies from and against any and all alleged claims, liabilities,
charges, civil actions or other claims of payment, benefits or obligations of
any kind, whether the facts underlying the claim are known or unknown, from the
beginning of time to the execution of this Agreement, including, without
limitation, claims under the National Labor Relations Act, the Family and
Medical Leave Act, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the
Genetic Information Non-Discrimination Act, the Employee Retirement Income
Security Act, the Age Discrimination in Employment Act, the Older Worker Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, 42 U.S.C. §1981, or any state counterparts of the above laws,
each as may be amended from time to time, or any other claims or causes of
action under common law, contract or statute, now or hereafter recognized,
including, without limitation, any and all employment discrimination or
retaliation claims, tort claims, contract claims, wage claims, bonus claims,
commission claims, stock option claims, wrongful termination claims, public
policy claims, statutory claims, searches claims, personal injury claims,
emotional distress claims, invasion of privacy claims, defamation claims, fraud
claims and quantum merit claims, arising out of or accruing, directly or
indirectly, during the course of or in any way related to his/her employment
with, or subsequent cessation of employment with, the Company, except as
expressly prohibited by law.  This release shall not be interpreted to require
Contractor to waive or release Contractor’s right to file a charge with the
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”), the Occupational Safety and Health Administration (“OSHA”), the
Securities and Exchange Commission (“SEC”) or any other federal, state or local
governmental agency or commission (“Government Agencies”), or to prevent, impede
or interfere with Contractor’s right to provide information to Government
Agencies regarding possible legal violations without prior notice to the
Company, engage in any activities protected by whistleblower statutes
administered by any Government Agency or to receive and retain a monetary award
from a government-administered whistleblower award program for providing
information directly to a Government Agency.  This release also does not apply
to any lawsuit brought to challenge the validity of this Agreement under the
ADEA, to enforce the terms of this Agreement, or for claims that arise under the
ADEA after the effective date of the release.  

 

6.It is further understood and agreed by Contractor that as a condition of this
Agreement, Contractor hereby expressly waives and relinquishes any and all
claims, rights or benefits that he/she may have under California Civil Code
Section 1542 or any applicable similar law in the state where Contractor was
employed by the Company.  California Civil Code Section 1542 provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

-2-

--------------------------------------------------------------------------------

 

In connection with such waiver and relinquishment, Contractor hereby
acknowledges that he/she or his/her attorneys may hereafter discover claims or
facts in addition to, or different from, those which he/she now knows or
believes to exist, but that Contractor expressly agrees to fully, finally and
forever settle and release any and all claims, known or unknown, suspected or
unsuspected, which exist or may exist on his/her behalf against the Company at
the time of execution of this Agreement, including, without limitation, any and
all claims relating to or arising from Contractor’s employment with the Company
or the subsequent cessation of that employment.  Contractor further
acknowledges, understands and agrees that this representation and relinquishment
is essential to the Company and that this Agreement would not have been entered
into were it not for this representation and relinquishment.

 

7.Contractor represents and warrants that he/she does not presently have any
claims, charges, grievances, actions, appeals or complaints against the Company
in or with any administrative, state, federal or governmental entity, agency,
board or court, or before any other tribunal or panel of arbitrators, public or
private, based upon any actions by the Company occurring prior to the date of
this Agreement, including, without limitation, any claims arising out of the
cessation of Contractor’s employment with the Company.  

 

8.Contractor understands and agrees that this Agreement is intended to and does
bar all claims Contractor has or may have for injuries, losses, damages, wages,
salaries, bonuses, commissions, stock options, overtime pay, vacation pay,
severance pay, benefits, costs, expenses, attorneys’ fees or any similar claims
that Contractor could possibly have against the Company, and that Contractor is
not entitled to receive and will not claim any such right, benefit or
compensation from the Company.  Contractor further acknowledges Contractor has
received all wages, bonuses, commissions, accrued vacation, compensation of any
kind (other than as specifically set forth in Section 2 above) and benefits to
which Contractor is entitled as a result of Contractor’s employment with the
Company.

 

9.Contractor hereby acknowledges and agrees as follows:

 

(a)Contractor has had an opportunity to ask questions regarding the terms and
conditions of this Agreement.

 

(b)Contractor is hereby advised that he/she has the right to consult with an
attorney of his/her choice to review this Agreement prior to signing this
Agreement, and he/she is hereby free to undertake this action.

 

(c)By execution of this Agreement, Contractor does not hereby waive any rights
or claims that may arise after the date this Agreement is executed.

 

(d)The benefits and consideration received by Contractor under this Agreement
exceed anything of value to which Contractor would be entitled in the absence of
this Agreement.

 

(e)Contractor is solely responsible for any and all tax liability arising from
or related to Contractor’s receipt of the consideration provided under this
Agreement.

 

(f)Contractor recognizes that this Agreement encompasses any claim he/she might
presently have for age discrimination, age harassment, or any other type of
claim that he/she has been mistreated because of his/her age.  Contractor
understands that he/she is waiving and releasing the Company from any such
age-based claims.  

 

(g)Contractor has been given twenty-one (21) days during which to consider this
Agreement.  Contractor can waive this period and sign this Agreement at any
point during this period, has taken as much of this time as necessary to
consider whether to enter into this Agreement, and has chosen to enter into this
Agreement freely, knowingly and voluntarily.  

 

-3-

--------------------------------------------------------------------------------

 

(h)This waiver is not effective for a period of seven (7) days following its
acceptance and execution of this Agreement, during which time Contractor may
revoke this Agreement in its entirety by delivering a written revocation to the
Vice President of Human Resources.  In the event of such revocation, Contractor
understands and agrees that this Agreement shall be deemed to be null and void
and that the Company shall be excused from any obligation to Contractor under
this Agreement, including, without limitation, providing the consideration
described in Section 2.  The Company shall have no obligation to provide the
consideration described in Section 2 until after the expiration of the seven-day
period referred to in this Section.

 

10.Employee agrees not to criticize, denigrate or otherwise disparage or cause
disparagement, or make any disparaging remarks (“Disparage”), to the media, the
general public, or to any other person or entity about the Company or its
affiliates.  In particular, but without any limitation of the foregoing,
Employee will not disparage the Company’s to any of its current, former, or
prospective customers or clients or any of its current or former
employees.  Employee further represents and agrees that he/she has not and will
not engage in any conduct or take any action whatsoever to cause or influence or
which reasonably could be anticipated to cause or influence any person or
entity, including but not limited to, any past, present, or prospective employee
of, or applicant for employment with the Company, to initiate litigation, assert
any other kind of claim, or take any other kind of adverse action against the
Company. Employee acknowledges that this provision constitutes a material term
in this Agreement, without which Company would not enter into this
Agreement.  As a result, any breach of this provision will be considered a
material breach and will, among all other available remedies, excuse Company
from any further obligations to Employee under this Agreement, including,
without limitation, providing the consideration provided in Section 3.  This
shall not be construed as a limitation of remedies, and the Company retains all
rights to pursue any and all claims or actions against Employee as a result of
any disparage made in violation of this paragraph or otherwise.

 

11.Miscellaneous.  

 

(a)Contractor agrees not to disclose the terms and provisions of this Agreement
to any persons, except to: (i) his/her attorneys; (ii) his/her immediate family
members; (iii) any federal, state and local taxing authorities; or (iv) the
agents responsible for the preparation of his/her tax returns.  Contractor
further agrees that he/she will instruct any individuals to whom he/she makes
any such disclosure to maintain the confidentiality of the terms of this
Agreement.  Contractor further agrees to return any and all Company property and
data in his/her possession or under his/her control to the Company within three
(3) days of the execution of this Agreement, and agrees not to use or disclose
any confidential or proprietary information of the Company for any reason.

 

(b)In the event that Contractor believes that he/she is legally obligated by
statutory or regulatory requirements (including compulsory legal process) to
make any disclosure with respect to the terms and provisions of this Agreement,
he/she shall so notify the Company in writing immediately, and in no event less
than ten (10) days prior to the date of such disclosure.  If it is not possible
to do so at least ten (10) days in advance, Contractor will notify the Company’s
General Counsel at (310) 447-3870 within twenty-four (24) hours of receiving
notice that he/she is so obligated.  If the Company takes any action to
challenge such disclosure, Contractor shall defer making such disclosure until
the Company’s challenge is finally resolved, unless ordered by a court to give
the information notwithstanding the Company’s challenge.  

 

(c)Contractor understands that each covenant contained in this Agreement is a
material inducement to the Company for entering into this Agreement and that,
for the breach thereof, the Company will suffer irreparable harm for which
damages would be an inadequate remedy.  Contractor agrees that the Company, in
addition to any other remedies that may be available in law, equity or
otherwise, shall be entitled to equitable relief, including injunctive relief,
in the event of any breach or threatened breach of this Agreement.

 

-4-

--------------------------------------------------------------------------------

 

(d)Contractor acknowledges and agrees that neither this Agreement, nor the
Company’s offer to enter into this Agreement, should be construed as an
admission that the Company has violated any law, rule or regulation applicable
to Contractor.  Contractor further acknowledges and agrees that the Company
expressly denies that any law, rule or regulation has been violated by its
dealings with Contractor or that there is any legal liability due to Contractor.

 

(e)The validity, interpretation, construction and performance of this Agreement
shall be governed by and construed in accordance with the substantive laws of
the State of California (the “Agreed Venue”) notwithstanding any conflict of
laws doctrine of any state or other jurisdiction to the contrary.  All actions
or proceedings existing directly or indirectly from this Agreement shall be held
in the courts in the Agreed Venue, and the parties hereto hereby consent to such
venue and jurisdiction of any local, state, or federal court located within the
Agreed Venue.

 

(f)No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by
Contractor and the Company.  No waiver by either party hereto at any time of any
breach by the other party hereto or compliance with any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

(g)If any provision herein is declared void or invalid by a court of competent
jurisdiction, then only that term, condition, clause, or provision as is
determined to be void or invalid shall be stricken from this Agreement and it
shall not affect the remaining provisions of this Agreement, which shall remain
in full force and effect.

 

(h)This Agreement shall bind and inure to the benefit of and be enforceable by
Contractor, the Company and their respective heirs, executors, personal
representatives, guardians, successors, and permitted assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party.  This Agreement is
intended to be for the exclusive benefit of the parties hereto and no third
parties will have any rights hereunder.

 

(i)This Agreement may be pled as a full and complete defense and may be used as
the basis for an injunction against any action, suit, or proceeding that may be
prosecuted, instituted, or attempted by Contractor or the Company in breach
thereof.

 

(j)There is no other agreement or understanding between the Company and
Contractor pertaining to Contractor’s cessation of employment and/or his/her
employment with the Company or the Company’s obligations to Contractor with
respect to such employment, except what is set forth in this Agreement.  This
Agreement sets forth the entire understanding between the parties with respect
to the matters addressed herein and fully supersedes any and all prior
agreements or understandings between the parties pertaining to the subject
matter hereof.

 

(k)This Agreement may be executed in counterpart originals and exchanged by
facsimile or other electronic form, with the same legal effect as if all
signatures had appeared in original handwriting on the same physical
document.  No modification of or amendment to this Agreement shall be binding
unless in writing and executed by all parties to this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below.

 

Dated:

 

1/4/19

 

 

 

/s/ Mario M. Carrera

 

 

 

 

Name:

 

Mario M. Carrera

 

 

 

 

 

 

 

 

 

 

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

 

 

 

 

 

 

Dated:

 

1/4/19

 

By:

 

/s/ Mark Boelke

 

 

 

 

Name:

 

Mark Boelke

 

 

 

 

Title:

 

General Counsel and Secretary

 

-5-